Mr. Justice Lawrence delivered the opinion of the Court: This was an action of debt, on the official bond of Pace, as school commissioner of Jefferson county, the breach alleged being, that he had refused to pay to the treasurer of a certain township the funds belonging to the school trustees of said township. The defendant pleaded • two special pleas, in the first of which he averred that the trustees had failed to forward to the school commissioner a statement exhibiting the condition of schools in the township for the preceding biennial period; and, in the second, averred that the township treasurer had not filed a good and sufficient bond, as required by law. The circuit court held the pleas bad on demurrer, and gave judgment for the plaintiffs. ETo argument has been furnished us in this case on behalf of the defendant in error, and we are not able to see how the judgment of the circuit court can be sustained. The 36th section of the school law of 1857, requires the statement or report mentioned in the first special plea, to be made, and points out specifically what it shall contain; and the 13th section of the act of 1865, amending the school laws, provides, that any township failing to make such report, shall forfeit its portion of the public funds for the next ensuing year. The 4th section of the last named act (Laws of 1865, p. 113) also provides that no portion of the school fund shall be paid the township treasurer, unless he has filed his bond. These pleas were drawn under these two sections, and we see no ground for sustaining the demurrer. Judgment reversed.